DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-5, 7, 13, 18, 31, 32 and 33 are rejected under 35 U.S.C. 103 as being obvious over Trzeciak (US 6,427,678) in view of Newman (US 2014/0274614) and Farrington (US 2008/0272104) or Hadzizukic (US 6,727,467).
With respect to the limitations of claim 13, Trzeciak teaches a method of warming an appendage, comprising the steps of: positioning a warming wrap (Figs 1-3, warming apparatus 20, Col 2) around a handheld device (Fig 1, handle 32, Col 2), the warming wrap having at least an outer layer (first sheet 46, col 3), a heating layer (outer surface of heat pack 50, Cols 2, 3), an insulation layer (second sheet 47, Col 3, Col 5, Lines 20-27, plastic, vinyl, neoprene, rubber, polyester being insulating materials), a heating device (chemical contents of heat pack 50 provide heat when exposed to oxygen, Col 4, Lines 6-18) to provide heat from the heating layer, and a fastener arrangement (attachment means 60, fastener 62, Col 3); fastening the warming wrap using the fastener arrangement to the handheld device (see figures 1, 4); and placing the appendage on the outer layer, heat from the heating layer transmits through the outer layer to the appendage (hands of user are heated by warming apparatus 20).  Trzeciak discloses the claimed invention except for the fastener arrangement is a slap band; and fastening the device by slapping the wrap having the slap band onto the handheld device to curl the wrap around the handheld device with the slap band; the handheld device is a ski pole; positioning the warming wrap around a ski pole or ski poles.
However, Newman discloses the fastener arrangement is a slap band (Figs 1-4, bistable spring band 114, 0030); and fastening the device by slapping (0037) the wrap having the slap band onto the handheld device (bar 108, 0026) to curl the wrap around the handheld device with the slap band is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the method of warming an appendage of Trzeciak having a fastener arrangement with the fastener arrangement is a slap band; and fastening the device by slapping the wrap having the slap band onto the handheld device to curl the wrap around the handheld device with the slap band of Newman for the purpose of providing a known alternative fastener configuration that allows a device to be quickly attached and removed with relative ease (0037-00038), thereby improving the overall convenience of the device.
Moreover, Farrington discloses positioning the warming wrap around a ski pole (0005, ski poles); the handheld device is a ski pole (0005, ski poles) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the positioning a warming wrap around a handle of Trzeciak in view of Newman with the positioning the warming wrap around a ski pole; the handheld device is a ski pole of Farrington for the purpose of adapting the warming device to similar devices with handles that are cold and uncomfortable to touch when subject to cold winter temperatures (0004), thereby improving the overall comfort of the user.  
Additionally, Hadzizukic also discloses positioning the warming wrap around a ski pole or ski poles (Col 2, Lines 6-8, ski poles); the handheld device is a ski pole (Col 2, Lines 6-8, ski poles) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the positioning a warming wrap around a handle of Trzeciak in view of Newman with the positioning the warming wrap around a ski pole; the handheld device is a ski pole of Hadzizukic for the purpose of adapting the warming device to similar devices with handles that are cold and uncomfortable to touch when subject to cold winter temperatures (Col 2, Lines 3-10), thereby improving the overall comfort of the user.  
With respect to the limitations of claims 32 and 33, Trzeciak teaches a combination including a system  (Figs 1-3, warming apparatus 20, Col 2) and a handheld device (Fig 1, handle 32, Col 2); the system (20) being adapted to connect (attachment means 60, fastener 62, Col 3) to the handheld device (32) for warming the handheld device; the combination comprising:(a) a handheld device (32); and (b) a system (20) including: (i) an outer layer (first sheet 46, col 3); (ii) a heating layer (outer surface of heat pack 50, Cols 2, 3) comprising a heating device (chemical contents of heat pack 50 provide heat when exposed to oxygen, Col 4, Lines 6-18); (iii) an insulation layer (second sheet 47, Col 3, Col 5, Lines 20-27, plastic, vinyl, neoprene, rubber, polyester being insulating materials) against the heating layer, the heating layer (outer surface of heat pack 50) being between and against the outer layer (46) and insulation layer (47); and (iv) a fastening device ((attachment means 60, fastener 62, Col 3) to removably fasten the stem to the handheld device.
Trzeciak discloses the claimed invention except for the handheld device including one or more ski poles; the fastening device is a slap-on device comprising at least one slap band constructed and arranged to curl responsive to being slapped against the one or more ski poles to removably fasten the system to the one or more ski poles; the handheld device includes two ski poles.
However, Newman discloses the fastening device is a slap-on device comprising at least one slap band (Figs 1-4, bistable spring band 114, 0030) constructed and arranged to curl responsive to being slapped against (0037) the one or more handles (bar 108, 0026) to removably fasten the system to the one or more handles is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the method of warming an appendage of Trzeciak having a fastener arrangement with the fastening device is a slap-on device comprising at least one slap band constructed and arranged to curl responsive to being slapped against the one or more handles to removably fasten the system to the one or more handles of Newman for the purpose of providing a known alternative fastener configuration that allows a device to be quickly attached and removed with relative ease (0037-00038), thereby improving the overall convenience of the device.
Moreover, Farrington discloses the handheld device including one or more ski poles (0005, ski poles); the handheld device includes two ski poles (0005, ski poles) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the positioning a warming wrap around a handle device of Trzeciak in view of Newman with the handheld device including one or more ski poles; the handheld device includes two ski poles of Farrington for the purpose of adapting the warming device to similar devices with handles that are cold and uncomfortable to touch when subject to cold winter temperatures (0004), thereby improving the overall comfort of the user.  
Additionally, Hadzizukic also discloses the handheld device including one or more ski poles (Col 2, Lines 6-8, ski poles); the handheld device includes two ski poles (Col 2, Lines 6-8, ski poles) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the positioning a warming wrap around a handle of Trzeciak in view of Newman with the handheld device including one or more ski poles; the handheld device includes two ski poles of Hadzizukic for the purpose of adapting the warming device to similar devices with handles that are cold and uncomfortable to touch when subject to cold winter temperatures (Col 2, Lines 3-10), thereby improving the overall comfort of the user.  
With respect to the limitations of claims 2, 3, 4, 5 and 7, Trzeciak teaches the outer layer is one of water proof or water resistant (Col 5, Lines 20-27, plastic, vinyl, neoprene, rubber, polyester being water proof or water resistant materials); the outer layer comprises a fabric (Col 5, Lines 20-27, cloth, denim, plastic, vinyl, neoprene, rubber, polyester being materials having a surface that is capable of accepting a sublimation print) that is capable of being printed upon using sublimation printing; the heating device is an electronic heating device (Col 4, Lines 20-23, in one preferred embodiment, heat pack 50 generates heat using a battery-powered devices that heats a series of resistive elements or coils through the electricity stored in the batteries); the heating device is a non-electronic heating device (Col 4, Lines 12-20); the heating device is at least one of: removable from the system and replaceable in the system (Col 3, Lines 35-40, Col 4, Line 1); the fastener arrangement comprises one of at least: a slap-on device; an edge wrap; hook and loop; zippers; hooks and eye; frog fasteners; toggle fasteners; metal fasteners; grommets; eyelets; buttons; belts; and cords (Col 3, Lines 17-27).
With respect to the limitations of claim 18, Trzeciak teaches further comprising a step of inserting the heating device into a heating device chamber within the heating layer (see figures 1, 2, 4, 5).
Claim 6 is rejected under 35 U.S.C. 103 as being obvious over Trzeciak (US 6,427,678) in view of Newman (US 2014/0274614) and Farrington (US 2008/0272104) or Hadzizukic (US 6,727,467) as applied to claim 32, further in view of Yates (US 5,928,275).
With respect to the limitations of claim 6, Trzeciak discloses further comprising an opening (pouch 70) and a heating device chamber where the opening provides access to insert and remove a heating device (heat pack 50).  Trzeciak in view of Newman and Farrington or Hadzizukic discloses the claimed invention except for further comprising an opening in the outer layer.  However, Yates discloses further comprising an opening (Figs 1, 2, opening 15, Col 2) in the outer layer (flaps 26, layer 12, Col 2) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the warming system of Trzeciak in view of Newman and Farrington or Hadzizukic having and opening and outer layer with the further comprising an opening in the outer layer of Yates for the purpose of providing a known opening configuration that allows the opening to be protected by a flap, thereby ensuring that the contents inserted into the opening do not easily fall out.  

Claim 8, 9, 10 and 11 are rejected under 35 U.S.C. 103 as being obvious over Trzeciak (US 6,427,678) in view of Newman (US 2014/0274614) and Farrington (US 2008/0272104) or Hadzizukic (US 6,727,467) as applied to claim 32, further in view of Walsh (US 2019/0168946).
With respect to the limitations of claims 8, 9, 10 and 11, Trzeciak in view of Newman and Farrington or Hadzizukic discloses the claimed invention except for further comprising a computer brain to control the level of heat produced by the heating layer; further comprising a switch connected to the computer brain; further comprising a display to provide information regarding the system; the display provides information including one or more of: heat level, external temperature, snow temperature, snow reports, light condition, snow depth, time, geographic location, altitude, maps, trail reports, test reports, weather, advertisements, news updates, and ski lift information.
However, Walsh discloses further comprising a computer brain (Fig 4, processor 432, 0040) to control the level of heat (0043) produced by the heating layer (Figs 2A, 2B, heating element 222a, 0028); further comprising a switch (0041, 0047, turning the sleeve or light on/off requires a switch connected to processor 432) connected to the computer brain; further comprising a display (Fig 4, display 444, 0052) to provide information regarding the system; the display provides information including one or more of: heat level (0052, temperature measured by a temperature level), external temperature, snow temperature, snow reports, light condition, snow depth, time, geographic location, altitude, maps, trail reports, test reports, weather, advertisements, news updates, and ski lift information is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the warming system of Trzeciak in view of Newman and Farrington or Hadzizukic having a heating element silent to computer brain, switch and display with the further comprising a computer brain to control the level of heat produced by the heating layer; further comprising a switch connected to the computer brain; further comprising a display to provide information regarding the system; the display provides information including one or more of: heat level, external temperature, snow temperature, snow reports, light condition, snow depth, time, geographic location, altitude, maps, trail reports, test reports, weather, advertisements, news updates, and ski lift information of Walsh for the purpose of providing a known computer brain, switch and display configuration that works in conjunction with the heating element to control, switch on/off and display temperature information related to the heating element of the warming device (0041, 0052).

Claims 9, 17 and 19 are rejected under 35 U.S.C. 103 as being obvious over Trzeciak (US 6,427,678) in view of Newman (US 2014/0274614) and Farrington (US 2008/0272104) or Hadzizukic (US 6,727,467) as applied to claim 8, 13 and 32, further in view of Mak (WO 2014/107840).  An English machine translation of Mak (WO 2014/107840) is included in the Notice of Reference Cited (PTO-892).
With respect to the limitations of claims 9, 17 and 19, Trzeciak in view of Newman and Farrington or Hadzizukic discloses the claimed invention except for explicitly showing further comprising a switch connected to the computer brain; further comprising a step of activating the heating layer using a switch to control a temperature of the heating layer; the step of using a switch includes activating a display connected to the switch, the display providing information including at least one or a combination of: heat level, external temperature, snow temperature, snow reports, light condition, snow depth, time, geographic location, altitude, maps, trail reports, test reports, weather, advertisements, news updates, and ski lift information.
However, Mak discloses the warming device (Figs 1-4, heat generating band 10, Pg 7) further comprising a switch (Fig 6, on/off switch 52, Pg 9) connected to the computer brain (controller 50, Pg 9); further comprising a step of activating the heating layer using a switch (52) to control a temperature of the heating layer (Fig 4, heater 40, temperature sensor 20, Pg 9); the step of using a switch (52) includes activating a display (LCD display 51, Pg 9) connected to the switch (52), the display providing information including at least one or a combination of: heat level (Pg 3, Par 3, a display for displaying the temperature; Pg 9, Par 3, too cold, too hot), external temperature, snow temperature, snow reports, light condition, snow depth, time, geographic location, altitude, maps, trail reports, test reports, weather, advertisements, news updates, and ski lift information is known in the art.  
It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the warming system of Trzeciak in view of Newman and Farrington or Hadzizukic having a heating element silent to computer brain, switch and display with the further comprising a switch connected to the computer brain; further comprising a step of activating the heating layer using a switch to control a temperature of the heating layer; the step of using a switch includes activating a display connected to the switch, the display providing information including at least one or a combination of: heat level, external temperature, snow temperature, snow reports, light condition, snow depth, time, geographic location, altitude, maps, trail reports, test reports, weather, advertisements, news updates, and ski lift information of Mak for the purpose of providing a known computer brain, switch and display configuration that works in conjunction with the heating element to control, switch on/off and display temperature information related to the heating element of the warming device (Pg 3, Par 3, Pg 9).

Response to Amendments
Claims 2-11, 13 and 31 have been amended.
Claims 1, 12, 14-16 and 20-30 are cancelled.
Claims 32 and 33 are new.
Claims 2-11, 13, 17-19 and 31-33 are pending.

Response to Arguments
Applicant's arguments filed 10/20/2022 have been fully considered but they are not persuasive. 
The applicant has argued on pages 5-7 about claims 13 and 32 that the combination of Trzeciak in view of Newman is improper because the combination lacks the disclosure of ski poles, Trzeciak teaches away from the slap-on device of Newman because Newman lacks a notch that accounts for the reel, the combination of the Newman does not prevent slippage when casting, the examiner respectfully disagrees.  
Claims 13 and 32 are now rejected under 103 as being obvious over Trzeciak (US 6,427,678) in view of Newman (US 2014/0274614) and Farrington (US 2008/0272104) or Hadzizukic (US 6,727,467).  Farrington or Hadzizukic was added to show that using a heated warmer to heat similar items with handles such as ski poles is known in the art.  
Trzeciak does not teach away from the snap-on combination of Newman both are analogous art directed to handle, protection/covering devices.  Additionally, one of ordinary skill in the art would know to modify Trzeciak with the snap-on device of Newman to include an opening for the reel to allow the invention of Trzeciak to function properly for fishing activities.  
Adapting the snap-on attachment of Newman with the heated warmer of Trzeciak would not allow for more slippage because the inner and outer layer Trzeciak is made from vinyl, neoprene, rubber and polyester which are materials that prevent slippage when gripped by a user for casting.  
Moreover, in response to applicant's argument that Trzeciak teaches away from the slap-on device of Newman because Newman lacks a notch that accounts for the reel, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
The applicant has argued on page 7 about claims 6, 8-11, 17, 19 and 13 that the secondary references of Krupa, Yates, Walsh, Farrington, Hadzizukic or Mak fails to make up for the deficiencies of Trzeciak and Newman, the examiner respectfully disagrees as set forth in the arguments above.
The applicant has argued that combination of Trzeciak and Newman in view of Farrington or Hadzizukic is improper because Farrington does not disclose positioning the warming wrap around a ski pole and Hadzizukic does not disclose implementing the heated handle with use with a ski pole, the examiner respectfully disagrees.  The combination is made in view of Trzeciak in view of Newman and Farrington or Hadzizukic.  Trzeciak teaches wrapping a warming device a handle, where Newman discloses a snap-on fastening condition that is suitable for similar items with a handle.  Both Farrington or Hadzizukic was added to show that using the snap-on warming device of Trzeciak in view of Newman to improve similar handled items such as ski poles is known in the art.  The warming device is adapted to heated similar devices with handles that are cold and uncomfortable to touch when subject to cold winter temperatures (0004), thereby improving the overall comfort of the user.  
The applicant has argued on page 8 about Walsh and Mak, that Trzeciak and Newman directed to fishing poles is not analogous art the beverage containers of Walsh or Mak, the examiner respectfully disagrees.  Both Walsh and Mak are directed to heat warmers adapted to heat cylindrical items and is analogous to the heated warmers of Trzeciak and Newman which are also directed to the heating of cylindrical items.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745.  The examiner can normally be reached on Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        10/31/2022